—Judgment unanimously affirmed without costs. Memorandum: We affirm for the reasons stated in the decision at Supreme Court (Cosgrove, J.). *888We add only that Supreme Court was not required to transfer the proceeding to the Appellate Division because counsel specifically stated to the court that he was not raising any issue with respect to whether respondent’s determination was supported by substantial evidence. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J. — Article 78.) Present — Denman, P. J., Callahan, Lawton, Boomer and Davis, JJ.